Citation Nr: 0307229	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  97-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO.  

In April 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for an acquired psychiatric disability including 
PTSD and remanded the matter for additional development of 
the record.  

Finally, the Board notes that the veteran requested a hearing 
on the February 1997 VA Form 9.  In March 1997, however, the 
veteran stated that he would testify before a hearing officer 
at the RO instead of a Board hearing.  

The veteran was scheduled to testify at the RO in April 1997, 
but thereafter cancelled and indicated no desire to 
reschedule.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran did not manifest an innocently acquired 
psychiatric disorder in service or for many years thereafter.  

3.  The veteran was initially treated for nervous 
manifestations due to chronic alcohol abuse beginning in 1982 
when he reported a history of having had related problems 
since service.  

4.  The veteran is not shown to suffer from PTSD due to a 
verifiable stressor that happened during his period of 
military service.  

5.  The currently demonstrated anxiety disorder is not shown 
to have had its clinical onset in service or to be due to any 
event therein.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability, to include PTSD, due to disease or 
injury that was incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the veteran's service medical records 
shown no complaints or findings of a psychiatric disability, 
including PTSD.  

The veteran filed his initial claim of service connection for 
"bad nerves" in September 1973.  He reported being treated 
in a dispensary in Schwabach in Germany.  

In May 1982, the veteran was admitted to the North Carolina 
Department of Mental Health, Alcoholic Rehab Center for 
alcohol dependence.  Upon admission, the veteran stated that 
he had been depressed because he did not feel that he was 
completing his life's goals.  

It was noted by way of history that the veteran stated that 
he was an alcoholic and took his first drink at age 20.  He 
felt that he had a problem since 1973 when he got out of 
service.  

In a July 1996 letter, the veteran's brother stated that, 
after serving in the military, the veteran experienced 
episodes of depression, rage, anxiety, anger, drinking 
binges, delirium and alcoholic stupor.  

Furthermore, he reported that the veteran starting 
experiencing these symptoms shortly after joining the Army 
when he suffered from abuse, racism and fear for his life.  

Likewise, the veteran's wife submitted a letter in November 
1996 reporting that the veteran suffered physically and 
mentally from the time he joined the Army in 1971.  She also 
stated that the veteran began to drink after being physically 
abused by his drill sergeant and forced to receive a 
penicillin injection.  

The veteran's wife also stated that he abused her and had 
been unable to work since 1996 as he suffered from 
uncontrollable shaking, dizzy spells, anxiety attacks and 
neck and back spasms.  

In a June 1996 letter, Dr. Laura Berlund stated that she 
treated the veteran for alcohol abuse, depression and 
anxiety.  

In a November 1996 letter, Dr. Karl Stevenson reported that 
the veteran presented for treatment with a history dating 
back to approximately the age of nine when he witnessed the 
murder/suicide of his aunt and uncle with no treatment or 
support.  

Dr. Stevenson further stated that the veteran functioned 
within acceptable limits until he entered the military when 
he experienced a traumatic incident with his drill sergeant 
who forced him to receive an injection of penicillin.  
Following service, he stated that the veteran experienced 
symptoms of PTSD, depression, anxiety and alcoholism that was 
increased by the death of his two brothers in Vietnam, the 
infidelity of his wife, and having to raise his daughter 
alone after his wife abandoned them.  Dr. Stevenson diagnosed 
the veteran as having PTSD, mixed anxiety disorder, major 
depression and a history of alcohol dependence.  

In an October 1997 letter, Drs. Stevenson and Maya McNeilly, 
Ph.D., reported that the veteran suffered severe mental, 
emotional and physical abuse in the military leading to his 
subsequent psychiatric difficulties with PTSD, depression, 
and alcohol abuse.  

Likewise, in a June 1998 letter, Dr. McNeilly again stated 
that the veteran had suffered severe mental, emotional and 
physical abuse in the military leading to his current 
psychiatric difficulties with PTSD, depression and alcohol 
abuse.  

In an April 1999 statement, the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) noted that it could 
not verify any stressor for the veteran and indicated that 
the veteran needed to provide specific information as to 
these events.  

In a December 2000 statement, the RO noted that the veteran 
had indicated that he had no additional evidence to provide 
as to his stressor events.  It was noted that additional 
details were needed to request that USASCRUR conduct another 
search.  

In an undated response received from the veteran, it was 
noted that information was already on file.  One incident was 
noted to have occurred in February 1971 when the veteran was 
serving in company "A" at Fort Jackson.  Another incident 
was noted to have occurred in "1972-1973" while he was 
serving with the second battalion in Schwabach, Germany.  
Other reported information included: a medical visit at Fort 
Jackson after receiving shots; being sent to a counselor in 
Germany for nerves and depression; episodes of depression, 
panic attacks or anxiety in Germany and at Fort Jackson; 
being prescribed medication for nervous condition while in 
Germany; alcohol use in Fort Jackson and Germany due to 
physical abuse; drinking instead of eating to combat pain and 
depression; loss of weight; and having to drink to socialize 
with others.  

In February 2001, the veteran underwent a VA examination.  He 
reported suffering greatly in the military, stating that he 
was picked on, treated harshly, felt constantly threatened 
and never adjusted well to the whole situation.  After 
leaving the service, the veteran had problems with authority, 
stress, drinking, depression, anxiety, sleep and anger.  

After reviewing the claims file, the examiner diagnosed the 
veteran as having alcohol dependence in remission, 
generalized anxiety disorder, major depression and a mixed 
personality disorder.  

The VA examiner concluded that the veteran's record had no 
primary evidence about the abuse and that it was not clear 
that he suffered anything different than the usual 
indoctrination and attempts to instill compliance with Army 
rules that the average recruit went through.  He opined that 
the veteran's reaction was more the result of not adjusting 
well to the usual Army indoctrination.  

Likewise, the veteran underwent another VA examination in 
January 2002.  The veteran reported having had an extremely 
traumatic childhood involving the death of his aunt and 
uncle.  He stated that, upon entrance into the Army, he first 
encountered difficulty, including abuse by drill sergeants, 
receiving an injection of penicillin to which he was 
allergic, and being forced to "recycle" in the system.  Due 
to fear, the veteran stated that he went AWOL.  

The VA examiner reported that, upon review of the record, 
that there was no evidence to support the veteran's account.  
In fact, the examiner stated that there were inconsistencies 
in the veteran's story.  

As to specific criteria for diagnosis, the VA examiner 
reported that the veteran did report several incidents that 
would be consistent with a traumatic event, the first being 
the death of his aunt and uncle as a child.  Likewise, the 
examiner stated that being abused by a drill sergeant would 
constitute a traumatic event, if the event happened.  

Furthermore, the VA examiner found that the veteran suffered 
from intrusive recollections and dreams and avoidance of 
stimuli.  The veteran also provided invalid test results.  

In closing, the examiner reiterated the results of the 
February 2001 VA examination and stated that, while it was 
clear that the veteran had a very difficult time in the 
military, it was unclear that it was due to any specific 
event.  The examiner further stated that there was evidence 
that the veteran suffered from preexisting conditions, 
possibly PTSD related to his childhood and/or residuals of a 
head injury prior to service.  

Finally, the VA examiner stated that the veteran had failed 
to provide symptoms consistent with a diagnosis related to 
his military experience and that his story had varied with no 
evidence in the chart to support his claim.  Thus, the 
examiner diagnosed the veteran as having anxiety disorder.  

Finally, the VA treatment records, dated from 1990 to 1996, 
collectively show treatment for the veteran's psychiatric 
difficulty and alcohol abuse.  Specifically, in November 
1990, the veteran reported complaints of having depression, 
suicidal and homicidal ideations, negative thoughts and 
insomnia.  Even though the veteran referred to his traumatic 
childhood experience with his aunt and uncle, the veteran did 
not refer to his military experiences.  

In December 1990, the veteran stated that some underlying 
causes to his drinking could be the death of his father in 
1988, the death of his mother in 1989, the death of his 
brother in 1990 and the death of his uncle.  Furthermore, 
during the December 1990 hospitalization, the veteran again 
reported the death of his father, mother, brother and uncle 
to be troubling him, but did not refer to his military 
service.  

Likewise, in April 1991, the veteran was diagnosed as having 
obsessive-compulsive personality traits, and in May 1991, the 
veteran reported feeling depressed secondary to current life 
stressors, including unemployment, financial difficulty and 
decreased self esteem.  

In July 1991, the veteran was hospitalized for alcohol abuse 
and was also diagnosed as suffering from depression.  In 
September 1994, the veteran reported no neuropsychiatric 
complaints, but was diagnosed as having depression.  
Similarly, in October 1995, the veteran was diagnosed as 
having PTSD symptoms, and in November 1995, the veteran 
sought treatment for anger and stress management related to 
work difficulties.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim in light of the above-noted 
change in the law and regulations.  Accordingly, the Board 
determines that the change in the law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the December 1996 Statement of 
the Case and January 1997, July 1999, and August 2002 
Supplemental Statements of the Case, as well as the March 
2001 and January and November 2002 letters, issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

Furthermore, the Board remanded this case in April 2000 for 
further development, to include obtaining treatment records, 
detailed information regarding the veteran's claimed 
stressors, and to schedule the veteran for an examination.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  In 
this regard, the veteran's service medical records and 
extensive service personnel records have been associated with 
the claims file.  

Likewise, the veteran was given the opportunity to provide 
information regarding his claimed stressors, which was 
forwarded to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for verification and to provide 
relevant documentation.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran asserts that the RO erred in not granting service 
connection for an acquired psychiatric disability, to include 
PTSD.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 C.F.R. § 
3.303(d) (2002).  

The regulations also provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2002).  

The adjudication of a claim of service connection for PTSD 
requires an evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the appellant served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154; 38 C.F.R. § 3.304(f) (2002).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

Furthermore, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

After carefully reviewing the evidence of record, the Board 
finds that service connection for an innocently acquired 
psychiatric disability, to include PTSD, is not warranted in 
this case.  

First, the Board notes that the evidence does not contain a 
supportable diagnosis of PTSD due to a verifiable stressor 
during service.  

The veteran's service medical records in this regard are 
negative for any complaints or findings of an innocently 
acquired psychiatric condition, including PTSD, for the 
period of active duty.  

The veteran is shown to have received initial medical care 
for chronic alcohol abuse in 1982, many years after service.  
He reported having had related problems since service.  

Although Drs. Stevenson and McNeilly, the veteran's private 
physicians, have recently diagnosed the veteran as suffering 
from PTSD, depression and anxiety due to service, the Board 
notes that these opinions are based on history as provided by 
the veteran and not supported by the medical evidence in the 
record.  

The Court has found that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In this regard, there is no evidence that either 
physician reviewed the veteran's claims file or his service 
medical records.  Likewise, the only other diagnosis related 
to PTSD was found in recent VA treatment records, but even 
these records report only that the veteran suffered from PTSD 
"symptoms."  

Furthermore, the Board finds that there is no credible 
supporting evidence that the claimed, service stressors 
actually occurred.  

Specifically, the veteran reports that a drill sergeant 
abused him when he reported another serviceman's wrongdoing 
to authorities and that he was forced to receive a penicillin 
injection causing an allergic reaction and hospitalization, 
resulting in the veteran being "recycled" through the 
system.  The veteran also admits that he was not subject to 
any form of combat while on active duty.  

Attempts have been made to verify this information or to find 
any documentation to support the veteran's claims.  These 
stressors were forwarded to USASCRUR, where no supporting 
information could be found due to the veteran's failure to 
provide details concerning the claimed stressors.  

The veteran was later contacted by the RO (in connection with 
the Remand by the Board) and asked to provide additional 
information about the stressors.  However, his response to 
this communication indicated that the information was already 
of record and included other statements that did not provide 
further details about these claimed stressor events.  

Significantly, the veteran's service personnel records 
revealed no information to confirm the veteran's assertions 
of abuse.  They do document that the veteran had been court-
martialed for being AWOL.  Significantly, the service medical 
records reveal no instance of treatment for a penicillin 
reaction as claimed by the veteran.  

Likewise, the evidence when viewed in its entirety does not 
demonstrate that the veteran's currently demonstrated anxiety 
disorder is related to any event during his military service.  
As noted hereinabove, even though Drs. Stevenson and McNeilly 
reported that the veteran's current difficulties with 
depression are related to the mental, emotional and physical 
abuse in service, these opinions are based in large part on 
history as provided by the veteran.  

The medical evidence of record does not show that he was 
treated for manifestations due to an innocently acquired 
psychiatric disorder in service or for many years thereafter.  

Furthermore, upon reviewing the veteran's initial treatment 
records in 1982 and the VA treatment records, spanning a six-
year period, there is no reference to the veteran's military 
service in relation to his psychiatric problems, other than 
the veteran related a history of having had problems with 
chronic alcohol abuse since service.  

In addition, other treatment notes report that the veteran's 
problems were identified as being due to childhood trauma; 
the deaths of his mother, father and brother; financial 
concerns; and other postservice life stressors.  

Finally, the January 2002 VA examiner, after fully reviewing 
the claims file, stated that the veteran failed to provide 
symptoms consistent with a diagnosis related to his military 
experience and that his story varied with no evidence in the 
chart to support his claim.  The diagnosis as indicated 
hereinabove was that of an anxiety disorder.  

Thus, taking into consideration the entire evidentiary 
record, the Board finds that the preponderance of the 
evidence does not serve to establish that the veteran suffers 
from an innocently acquired psychiatric disorder, to include 
PTSD, due to disease or injury that was incurred in or 
aggravated by his military service.  




ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

